ORDER
. The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule l:20-3(g)(3) and Rule 1:20-11 seeking the immediate temporary suspension from practice of GUY A. PELU-SO of WEST LONG BRANCH, who was admitted to the bar of this State in 1984, for failure to cooperate in an ethics investigation, and good cause appearing;
It is ORDERED that GUY A. PELUSO is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that GUY A. PELUSO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GUY A. PELUSO, pursuant to Rule 1:21-6, shall be restrained from disbursement except on application to this Court; and it is further
ORDERED that GUY A. PELUSO comply with Rule 1:20-20 dealing with suspended attorneys.